Matter of Lopez v City Univ. of N.Y. (2015 NY Slip Op 04927)





Matter of Lopez v City Univ. of N.Y.


2015 NY Slip Op 04927


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Mazzarelli, J.P., Sweeny, Gische, Clark, JJ.


15376 103102/12

[*1] In re Jennifer Lopez, Petitioner-Appellant,
vCity University of New York, Respondent-Respondent.


Law Offices of Stewart Lee Karlin, P.C., New York (Daniel E. Dugan of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York (Andrew W. Amend of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered January 28, 2014, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to set aside a determination by respondent City University of New York (CUNY), dated January 12, 2012, dismissing petitioner from its law school, unanimously affirmed, without costs.
The proceeding is untimely since it was commenced on June 25, 2012, more than four months after respondent's final and binding January 12, 2012 determination (see  CPLR 217[1]). Contrary to petitioner's argument, her subsequent correspondences
with respondent did not toll or recommence the statutory period (see Aranoff v Fordham Univ. , 171 AD2d 434 [1st Dept 1991], lv denied  78 NY2d 858 [1991]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2015
CLERK